Citation Nr: 0030531	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  99-13 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an increased rating for a low back 
disorder with foot drop, currently evaluated as 40 percent 
disabling.

2.  Entitlement to a total rating for compensation based upon 
individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.


FINDINGS OF FACT

1.  The veteran has pronounced intervertebral disc syndrome 
manifested by chronic low back pain with muscle spasm, 
decreased sensation of the lower extremities, absent deep 
tendon reflexes at the knees and ankles, absent to trace 
ankle jerk bilaterally, and lower extremity weakness; he is 
wheelchair bound.

2.  The veteran is service-connected for chronic low back 
pain with left foot drop, hereinafter evaluated as 60 percent 
disabling; bladder dysfunction, evaluated as 20 percent 
disabling; bowel dysfunction, evaluated as 10 percent 
disabling; and a right thigh scar, assigned a noncompensable 
disability rating.

3.  The service-connected disabilities are of sufficient 
severity as to prevent the veteran from engaging in some form 
of substantially gainful employment consistent with his 
education and occupational experience.



CONCLUSIONS OF LAW

1.  The criteria for a 60 percent rating for a low back 
disorder with foot drop have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Codes 5292, 5293, 5295 (2000).

2.  The criteria for a total disability rating based upon 
individual unemployability have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has daily back pain which is 
constant, but varies in severity.  He claims that his low 
back disability is so severe that he is in a wheelchair and 
cannot work.  

The Board initially notes that the VA has satisfied its duty 
to assist the veteran in obtaining the evidence necessary to 
substantiate his claims.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ____ 
(2000) (to be codified as amended at 38 U.S.C.A. §§ 5103, 
5103A).

I.  Increased Rating for Low Back Disorder with Foot Drop

Service connection for a low back disability was granted in 
rating decision of September 1992 and evaluated as 20 percent 
disabling from February 25, 1992, pursuant to Diagnostic Code 
5295.  In rating decision of February 1995, the low back 
disability was assigned a 40 percent rating from April 20, 
1994, pursuant to Diagnostic Code 5293.  In rating decisions 
of March 1996, June 1996, and November 1996, the RO continued 
to rate the veteran's service-connected low back disability 
as 40 percent disabling.  In August 1997, the veteran filed 
an application for a total rating for compensation based upon 
individual unemployability which was also considered to be a 
claim for an increased rating for his service-connected back 
disability.  In rating decision of May 1999, the claims were 
denied and this appeal followed.

The pertinent evidence includes a July 1996 VA report of a 
thoracolumbar magnetic resonance imaging study (MRI) which 
shows moderate neuroforaminal narrowing at L4-5 (transitional 
segment).  A VA outpatient treatment record dated in February 
1997 shows that the veteran complained of worsening back pain 
with radiation to the legs.  The diagnosis was low back pain, 
muscle spasm or strain.  A February 1997 x-ray report of the 
lumbosacral spine shows that the veteran had a transitional 
lumbosacral segment which appeared to be partially sacralized 
on the left.  Prominent degenerative facet arthritis was 
present at the lowest segments and the lowest disc height was 
also fairly reduced.  

A VA examination in April 1997 showed that motor control in 
the lower extremities diffusely was one or two out of five 
and seemed to be limited by pain.  The sensory-vibratory 
sensation was intact, pinprick was normal, light touch was 
normal, and proprioception was absent bilaterally.  The 
assessment was bilateral lower extremity weakness.  The 
muscles did not appear atrophied and there was no 
fasciculation.  The physician noted that all MRIs had been 
negative for lumbar or thoracic spine abnormalities.  

Another VA medical record dated in August 1997 shows that the 
veteran had had back pain with progressive lower extremity 
weakness, left greater than right, from 1993 and that he had 
been wheelchair bound since a coronary artery bypass graft in 
May 1995.

An August 1997 statement from a chiropractor notes that in 
1994 the pain began to take on a sciatic component and the 
veteran was currently confined to a wheelchair.  It was also 
noted that he experienced left foot drop and urinary and 
bowel control difficulties.  X-rays of the lumbosacral spine 
were taken and showed an obvious lumbarization and 
malformation of the first sacral segment.  Additionally, 
there was a grade 3 thinning of the 5L disc, a rudimentary 
S1/S2 disc space and a slight rotatory lumbar scoliosis.  
There was measurable structural "disrelationship" of the 
left ilium, second and fourth lumbar segments which would 
account neurologically for the sciatic pain and partial loss 
of bladder and rectal control.

A September 1997 statement from a private physician, A. H., 
notes decreased strength and sensation in the lower 
extremities.  Deep tendon reflexes were trace in the lower 
extremities.  Ankle jerks were absent to trace bilaterally.  
Straight leg raising to 90 degrees produced no radicular 
symptoms.  The assessment was chronic immune demyelinating 
polyradiculoneuropathy.

A VA orthopedic examination report dated in October 1997 
notes that the veteran had been in a wheelchair since May 
1995 and was taking several pain medications for his back.  
It was noted that a computerized tomography scan (CT) of the 
lumbar spine performed at a VA medical center in October 1994 
revealed mild to moderate neuroforaminal narrowing, L5-S1, 
ambiguous lumbar segmentation.  Range of motion of the lumbar 
spine was 60 degrees of flexion with pain, 0 degrees of 
extension with pain, and 0 degrees of right and left lateral 
flexion, with severe pain.  Right and left rotations were not 
attempted due to the severe pain experienced on examination.  
There was muscle spasm of the lumbar spine musculature.  
There was sensory loss of the lower extremities from the 
groin distally.  There was left sciatic notch tenderness.  
Muscle strength of the lower extremities was virtually nil.  
The diagnoses were degenerative arthritis of the lumbar spine 
with sciatica on the left, and undiagnosed weakness of the 
lower extremities.

A March 1998 VA examination report of the lumbosacral spine 
showed diminished disc heights present at the lower lumbar 
segments with mild degenerative changes seen at the lower 
lumbar facets as well.

In a March 1998 report from a doctor of osteopathy, it was 
noted that on examination the strength of the veteran's lower 
extremities was totally absent.  Sensory examination revealed 
mild sensation on the right lower extremity and no sensation 
on the left lower extremity.  Deep tendon reflexes were 
absent at the knees and the ankles.  An examination of the 
range of motion of the lumbar spine was not done because the 
veteran could not stand, except minimally.  He experienced 
severe pain in the low back when trying to stand even for a 
few seconds.  There was evidence of some left leg atrophy, 
with the left thigh, just above the knee, 16 1/2 inches in 
circumference and the right thigh, just above the knee, 17 1/2 
inches in circumference.  A medical opinion was provided that 
the veteran's complaints of lower extremity weakness, pain, 
and foot drop were secondary to his lumbar disc disease.  The 
diagnosis was degenerative disc disease with severe 
neuropathy, severe impairment.

An April 1998 VA outpatient treatment record shows profound 
weakness of one to two out of five proximally and distally in 
both lower extremities.  The veteran was in a wheelchair.  
Sensation was mild to moderately decreased in both lower 
extremities diffusely.  The deep tendon reflexes were trace 
to one plus in both lower extremities.  The physician noted 
that the veteran was able to bear weight on both feet and to 
propel himself in the manual wheelchair.  Therefore, there 
was significant suspicion for functional etiologies to his 
apparent weakness.

An April 1998 MRI of the brain revealed abnormal extra-axial 
fluid collections over both convexities and along the falx on 
the right and left in the intrahemispheric location.  In 
addition there was abnormal extra-axial fluid extending 
anterior to the brain stem along the clivus.  It was noted 
that the fluid collections may be causing the neurologic 
symptoms.  A statement dated later in April 1998 from Dr. T. 
J. notes his opinion that the MRI brain results showed a 
chronic subdural hematoma.

An August 1998 VA medical record notes that the veteran had 
back pain and weakness, and a new complaint of bowel 
incontinence.  It was noted that after extensive work up and 
numerous consultations it was felt that there was a large 
functional component despite the abnormalities on the MRI of 
the spine and head.

A VA psychological evaluation was conducted in April 1999.  
The examiner noted that the veteran's personality profile was 
valid and the profile pattern was characteristic of 
individuals who are basically passive-dependent, and 
indicated that his disorder could be the result of functional 
or organic etiologies.  The examiner also stated that the 
veteran's disorder appeared to be a chronic, 
characterological pattern of invalidism rather than 
conversion symptoms on any resolvable psychosomatic disorder.  
However, the examiner specifically noted that this did not 
mean that the veteran did not have legitimate somatic illness 
but rather that his somatic problems meshed with his 
avoidant, passive-dependent personality style.

At a hearing before a hearing officer at the RO in August 
1999, the veteran testified that he had daily back pain which 
was constant but varied in severity.  He stated that he was 
in a wheelchair due to his back disorder and not due to his 
heart condition.  According to the veteran, his back pain 
radiated into his legs.  He took pain medication as needed.  
The veteran also testified that he had muscle spasms in his 
low back daily, and also had left foot drop.  The veteran 
believed that he had decreased strength in his left leg due 
to his back problems.  The veteran testified that the Social 
Security Administration found him to be 100 percent disabled 
in 1993.

A VA examination report of the peripheral nerves in September 
1999 shows that the examiner reviewed the veteran's medical 
records.  On examination, the veteran had good musculature of 
his back.  There was no tenderness to palpation except around 
the sciatic notch, which caused pain and some radiation.  
Strength of the lower extremities was one out of five on the 
right and zero to one out of five on the left.  The examiner 
indicated that this was somewhat incongruent with the 
veteran's ability to transfer from his wheelchair to the 
examining table using his right leg.  The Babinski sign was 
negative.  The ankle jerk was zero bilaterally.  Sensation 
was two out of five on the right and one out of five on the 
left.  Straight leg raising was limited to 40 degrees on the 
left with severe pain.  The examiner described the veteran's 
symptoms as neuritis and noted that there was no muscle 
wasting in either his legs or back.  Range of motion could 
not be measured.  It was noted that an MRI was negative and 
CT scan of the lumbar spine was unremarkable.  The etiology 
was nerve root irritation with a strong functional overlay, 
possibly a conversion reaction.

A VA orthopedic examination was also conducted in September 
1999.  The examiner noted that the veteran's medical records, 
including his claims file, were reviewed.  The veteran 
presented at the examination in a wheelchair.  He reported 
low back pain traveling into both legs.  On examination, no 
atrophy was noted over either lower extremity.  There was no 
muscle wasting and no fasciculations.  The veteran had some 
difficulty standing up straight.  Forward lumbar flexion was 
to 60 degrees.  The patellar jerks were two plus out of four 
plus bilaterally and ankle jerks were a trace bilaterally.  
Straight leg raising, both seated and supine, was to 90 
degrees.  Thigh circumferences were 45 centimeters in each 
leg and calf circumferences were 37 centimeters in each leg.  
The veteran had full hip and knee flexion, abduction, 
adduction, and internal and external rotation.  He had full 
knee flexion and extension.  He had full ankle dorsiflexion 
and plantar flexion.  On motor examination, the veteran had 
global functional giveaway weakness of both lower 
extremities.  The veteran had global hypesthesia in the 
entire left lower extremity from the iliac crest to the foot.  
He perceived light touch and pinprick, but reported that it 
was very faint compared with the right.  X-rays of the 
lumbosacral spine revealed that the veteran had six lumbar 
vertebrae.  There were facet changes noted at L5-6 and S1.  
The veteran also had lumbarization of the S1-S2 segment.  No 
degenerative disease or herniation were noted.  The diagnoses 
were lumbarization at S1 and S2, chronic low back pain, and 
no evidence of radiculopathy.  The examiner commented that 
the veteran had a developmental anomaly with lumbarization of 
S1 and that this abnormality was the primary cause of the 
veteran's current back pain.  According to the examiner, the 
veteran did not have a true lumbar radiculopathy.  The 
examiner noted that although prior records showed a mild 
right and left perineal neuropathy, this was not related, in 
all probability, to the back condition, but to a peripheral 
neuropathy.  The examiner noted that there was no reason why 
the veteran was in a wheelchair.

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (2000).

The highest evaluation provided for severe limitation of 
motion is a 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292.  In addition, the highest evaluation provided for 
lumbosacral strain is a 40 percent rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295.

In evaluating intervertebral disc syndrome, a maximum 60 
percent evaluation is warranted when the disability is 
pronounced and is manifested by persistent symptoms that are 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disk, with little intermittent relief.  38 C.F.R. 4.71a, 
Diagnostic Code 5293.

The medical reports contain conflicting evidence.  Some of 
the evidence indicates that part of the veteran's disability 
may have a psychological or functional component.  However, 
the April 1999 VA psychological evaluation did not confirm 
that the veteran's symptoms were psychosomatic or function.  
Although he was found to have a personality profile pattern 
characteristic of individuals who are passive-dependent and a 
characterological pattern of invalidism, the examiner 
specifically noted that this did not mean that he did not 
have a legitimate somatic illness.  As the psychological 
evaluation does not confirm that the veteran's symptoms are 
functional or psychosomatic, rather than legitimate somatic 
problems, the Board cannot find that his symptoms are 
functional.

The evidence shows that the veteran first became wheelchair 
bound in June 1995 following a coronary artery bypass graft, 
until he recuperated from that procedure.  However, the 
evidence also shows that after such recuperation, he was not 
able to stand without pain in his back and has been 
wheelchair bound since based on his back disability.

The evidence is consistent in demonstrating that the veteran 
has chronic low back pain and profound weakness and loss of 
sensation in his lower extremities.  The evidence shows that 
deep tendon reflexes ranged from a trace to zero.  The VA 
examinations in September 1999 show that the ankle jerks 
ranged from a trace to zero bilaterally.

The evidence contains conflicting medical opinions, but there 
is a medical opinion that the veteran's lower extremity 
weakness and pain are secondary to his lumbar disability.  
When a reasonable doubt arises regarding the degree of 
disability, such doubt is resolved in favor of the claimant.  
38 C.F.R. § 4.3 (2000).

There is medical evidence that the veteran has persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm and absent 
ankle jerk, due to his service-connected low back disorder.  
Accordingly, the evidence indicates that he has pronounced 
intervertebral disc syndrome and a 60 percent rating is 
warranted.

II.  Total Rating for Compensation based upon Individual 
Unemployability

Total disability ratings for compensation purposes based on 
individual unemployability may be assigned where the combined 
schedular rating for the veteran's service-connected 
disabilities is less than 100 percent when it is found that 
such disorders are sufficient to render the veteran 
unemployable without regard to either his advancing age or 
the presence of any non-service-connected disorders.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.340, 3.341 
(2000).

Under 38 C.F.R. § 4.16(a) (2000), total disability ratings 
for compensation may be assigned, where the schedular rating 
is less than total, when the disabled person is, in the 
judgment of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities:  Provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  It is 
provided further that the existence or degree of nonservice-
connected disabilities or previous unemployability status 
will be disregarded where the percentages referred to in this 
paragraph for the service-connected disability or 
disabilities are met and in the judgment of the rating agency 
such service-connected disabilities render the veteran 
unemployable.

In this case, service connection has been established for a 
low back disorder, bladder dysfunction, bowel dysfunction, 
and a right thigh scar.  As noted above, the Board finds that 
the veteran's low back disorder is 60 percent disabling.  A 
20 percent rating is assigned for bladder dysfunction, a 10 
percent rating is assigned for bowel dysfunction, and a 
noncompensable rating is assigned for the right thigh scar.  
Thus, the veteran now has one disability rated at 40 percent 
or more and a combined disability rating of 70 percent.  See 
38 C.F.R. § 4.25 (1999). 

The veteran's service-connected disabilities meet the 
percentage requirements for a total rating for compensation 
based on individual unemployability.  The question remains, 
however, whether those disabilities render him unable to 
obtain and retain substantially gainful employment.

The record must reflect some factor which takes a particular 
case outside the norm in order for a claim for individual 
unemployability benefits to prevail.  Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15 
(1992)).  The fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  Id.  "A high 
rating in itself is a recognition that the impairment makes 
it difficult to obtain and keep employment.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment."  Id.

The evidence shows that the veteran has two years of college 
education.  He last worked as an inspector for an engineering 
company in February 1990.  He apparently has some computer 
knowledge, but there is no evidence that he has a degree in 
computer science or has had any employment in that field.  

In a July 1999 statement from a VA mental health psychologist 
and a VA physician from the Mental Health Clinic, they note 
that the veteran suffered from chronic pain and depression 
and he was unable to meet the demands and responsibilities of 
employment.  The statement does not specify that, due to one 
or more service-connected disabilities, the veteran is unable 
to work.

At the hearing in August 1999, the veteran testified that he 
last worked in February 1990.  He indicated that he was 
fairly knowledgeable in computers.  According to the veteran, 
his low back disability alone prevented him from working.

The examiner at the September 1999 VA examination of the 
peripheral nerves noted that the veteran was limited to one 
hour working at the computer, and that he was in a wheelchair 
due to his back disorder.  The examiner provided a medical 
opinion that the veteran could not be gainfully employed at 
that time.

There is some conflicting medical evidence.  The examiner at 
the September 1999 VA examination of the spine found that 
there was no reason why the veteran was in a wheelchair and 
provided a medical opinion that the veteran could do 
sedentary type work.  However, the examiner also found that 
the veteran had peripheral neuropathy, lumbarization of S1, 
S2, global functional giveaway weakness of both lower 
extremities, global hypesthesia in the entire left lower 
extremity, and chronic low back pain.

In addition, a VA neurology consultation report dated in 
August 1998 indicates that there is no anatomic basis for the 
veteran's weakness in the lower extremities and noted a 
strong suspicion for a functional component.  However, a VA 
psychological evaluation in April 1999 did not specify that 
the veteran's symptoms were functional.  The examiner 
indicated that the veteran's personality profile was 
characteristic of an individual who was passive dependent and 
there appeared to be a chronic, characterological pattern of 
invalidism.  However, the examiner further noted that this 
did not mean that the veteran did not have legitimate somatic 
illness but rather that his somatic problems meshed with his 
avoidant, passive-dependent personality style.

The Board finds that the preponderance of the evidence shows 
that the veteran is wheelchair bound due to his back 
disability.  This fact, as well as the evidence that he is 
limited to one hour of work at a computer, demonstrates that 
the veteran is unable to secure or follow a substantially 
gainful occupation as a result of his service-connected 
disabilities.

ORDER

A 60 percent rating for a low back disorder with foot drop is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits.

A total rating for compensation based on individual 
unemployability is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.



		
	A. BRYANT
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 13 -


- 1 -


